Citation Nr: 1400793	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for sleep apnea, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder, and if so, whether service connection is warranted. 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1981.  The Veteran was also a member of the National Guard from November 1981 to July 2005.
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2008 rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri, which, in pertinent part denied reopening the claims on appeal.  This matter is currently within the jurisdiction of the RO in Winston-Salem, North Carolina.

In a subsequent October 2009 statement of the case, the RO reopened the claims for service connection for a low back disorder and sleep apnea.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 
8 Vet. App. 1 (1995)).

The issues on appeal were previously remanded by the Board in July 2011 in order to provide the Veteran with notice that complied with the requirements for new and material evidence cases that were set forth in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  This was accomplished in an August 2011 letter, and the claims were readjudicated in a June 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for a low back disorder and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied service connection sleep apnea, finding that the evidence did not demonstrate that sleep apnea was incurred in service and did not show that an in-service injury occurred during service, to include active duty for training (ACDUTRA) service.   

2.  The Veteran did not submit a timely notice of disagreement to the May 2006 rating decision.

3.  The evidence received since the May 2006 rating decision relates to an unestablished fact (i.e., that sleep apnea may have been incurred during a period of ACDUTRA service) necessary to substantiate the claim for service connection for sleep apnea.

4.  An unappealed June 2007 rating decision denied service connection for a low back disorder, finding that the evidence did not demonstrate that a low back disorder was incurred in or was otherwise related to active service, to include ACDUTRA service.   

5.  The Veteran did not submit a timely notice of disagreement to the June 2007 rating decision.

6.  The evidence received since the June 2007 rating decision relates to an unestablished fact (i.e., that a low back disorder may have be related to a purported motor vehicle accident during a period of ACDUTRA service) necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied service connection for sleep apnea became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 
2.  The evidence received subsequent to the May 2006 rating decision is new and material to reopen service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  The June 2007 rating decision, which denied service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.1103 (2013). 

4.  The evidence received subsequent to the June 2007 rating decision is new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a grant to reopen the claims for service connection for sleep apnea and a low back disorder, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

New and Material Evidence Law and Analysis

In a May 2006 rating decision, the RO denied service connection sleep apnea, finding that the evidence did not demonstrate that sleep apnea was incurred in service and did not show that an in-service injury occurred during service, to include ACDUTRA service.  The Veteran was properly notified of the May 2006 rating decision, did not appeal, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2006 rating decision included statements from the Veteran, available service treatment records, and VA and private treatment records.  

Evidence received since the May 2006 rating decision includes, in pertinent part, a February 2010 statement from E.B., a fellow servicemember.  Specifically, E.B. stated that he served in the National Guard with the Veteran and had observed the Veteran having difficulty sleeping.  E.B. noted that the Veteran would sometimes fall asleep during duty hours as well as off duty hours.  According to E.B., the Veteran would become anxious and agitated during the 16 to 18 hours of continuous drill and weekend Bradley training required for the National Guard.  A second undated statement from another servicemember, M.T., received prior to the May 2006 rating decision, noted that the Veteran underwent BGST (Bradley Gunnery Skills Test) in 1995.

The Board finds that the statement from E.B., obtained after the May 2006 rating decision, and presumed to be true for the purpose of determining whether new and material evidence has been received, demonstrates that the Veteran may have experienced sleep apnea symptoms during a period of ACDUTRA.  As such, this new evidence relates to an unestablished fact which may substantiate the claim for service connection for sleep apnea (i.e., sleep apnea was incurred in service).  Accordingly, new and material evidence has been received to reopen service connection for sleep apnea.  38 C.F.R. § 3.156(a). 

As for reopening the claim for service connection for a low back disorder, the RO denied service connection a low back disorder in June 2007, finding that the evidence did not demonstrate that a low back disorder was incurred in or was otherwise related to active service, to include ACDUTRA service.  The Veteran was properly notified of the June 2007 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the June 2007 rating decision included statements from the Veteran, service treatment records, VA and private treatment records, and the statement from M.T. discussed above.  

Evidence received since the June 2007 rating decision includes, in pertinent part, a July 2011 statement from the Veteran's wife and a March 2010 VA psychiatric treatment note, which describes an in-service motor vehicle accident.  In the March 2010 VA psychiatric treatment note, the Veteran reported that in February 1994, he was in an accident during a weekend National Guard drill, where the driver of the vehicle hit the bottom of a low clearance bridge.  In a July 2011 statement from the Veteran's wife, it was noted that the Veteran was involved in a motor vehicle accident on February 4, 1994 in Orange County, North Carolina, while serving in the National Guard and assisting in transport of military equipment.  The Veteran's wife specifically described witnessing the Veteran complain of back pain and receiving treatment for back pain after the claimed February 1994 motor vehicle accident.   

The Board finds that the March 2010 VA treatment record and the July 2011 statement from the Veteran's wife, obtained after the June 2007 rating decision, and presumed to be true for the purpose of determining whether new and material evidence has been received, demonstrate that the Veteran's low back disorder may be due to an in-service motor vehicle accident during a period of ACDUTRA.  Accordingly, the Board finds that this new evidence relates to an unestablished fact which may substantiate the claim for service connection for a low back disorder.  As such, new and material evidence has been received to reopen service connection for a low back disorder.  38 C.F.R. § 3.156(a). 

ORDER

New and material evidence having been received, the appeal to reopen service connection for sleep apnea is granted.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.


REMAND

According to the claims file, the Veteran served on active duty in the Army from February 1969 to February 1971.  See National Guard Bureau Form 22.

Sleep Apnea

In a February 2010 statement, E.B. (a fellow servicemember) stated that he served in the National Guard with the Veteran and observed the Veteran having a difficult time sleeping.  E.B. noted that the Veteran would sometimes fall asleep during duty hours as well as off duty hours.  According to E.B., the Veteran would become anxious and agitated during the 16 to 18 hours of continuous drill and weekend Bradley training required for the National Guard.  A statement from M.T., noted that the Veteran underwent BGST (Bradley Gunnery Skills Test) sometime in 1995.

Low Back Disorder

In a March 2010 VA psychiatric treatment note, the Veteran reported that in February 1994, he was in an accident during a weekend National Guard drill, where the driver of the vehicle hit the bottom of a low clearance bridge.  A July 2011 statement from the Veteran's wife notes that the Veteran was involved in a motor vehicle accident on February 4, 1994 in Orange County, North Carolina, while serving in the National Guard and assisting in transport of military equipment.  The Veteran's wife specifically described witnessing the Veteran complain of back pain and receiving treatment for back pain after the claimed February 1994 motor vehicle accident.   

Upon review of the record, it does not appear that all periods of service have been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the Veteran's service dates and all periods of ACDUTRA, or INACDUTRA.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file.

Additionally, the most recent VA treatment record in the claims file is dated April 30, 2013.  On remand, the RO should also obtain any updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on his Reserve service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file. 

2.  Confirm the Veteran's military service and verify his dates of service.  The Veteran should be asked to identify, with as much specificity as possible, the dates of the purported injuries (e.g., dates of motor vehicle accident and dates of purported difficulty sleeping).  The RO/AMC should determine whether that service was ACDUTRA and/or INACDUTRA, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the RO/AMC should attempt to obtain the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims file.

3.  Obtain any outstanding VA treatment records dated after April 30, 2013 and associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

4.  After completion of the items above, schedule the Veteran for VA examinations (if deemed necessary) to assist in determining the likely etiology of the Veteran's sleep apnea and/or low back disorder (i.e., currently diagnosed degenerative joint disease of the lumbar spine).  The claims folder must be made available to the examiner and should include a list of the Veteran's actual periods of active duty, ACDUTRA, and INACDUTRA, while serving in the Army and Army Reserves.  

Based on review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder and/or sleep apnea are the result of any injury suffered during active duty ACDUTRA or INACTDUTRA.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


